UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-1006



SUDHARMI,

                                               Plaintiff - Appellee,

            versus


HAITHAM S. SADEQ; ROLA A. SABBAGH,

                                            Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Thomas Rawles Jones, Jr.,
Magistrate Judge. (CA-00-1451-A)


Submitted:    May 29, 2002                   Decided:   June 11, 2002


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Haitham S. Sadeq, Rola M. Sabbagh, Appellants Pro Se.        Matthew
William Rau, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Haitham S. Sadeq and Rola A. Sabbagh appeal the magistrate

judge’s order awarding judgment in favor of Appellee in this action

filed under the Fair Labor Standards Act.*         We have reviewed the

magistrate judge’s opinion and order and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Sudharmi v. Sadeq, No. CA-00-1451-A (E.D. Va. Nov. 26, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




      *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                    2